

116 HR 6375 IH: To amend the Securities Exchange Act of 1934 to require issuers to make disclosures related to supply chain disruption risk, and for other purposes.
U.S. House of Representatives
2020-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6375IN THE HOUSE OF REPRESENTATIVESMarch 23, 2020Ms. Velázquez introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the Securities Exchange Act of 1934 to require issuers to make disclosures related to supply chain disruption risk, and for other purposes.1.Disclosures related to supply chain disruption riskSection 13 of the Securities Exchange Act of 1934 (15 U.S.C. 78m) is amended by adding at the end the following:(s)Disclosures related to supply chain disruption risk(1)In generalEach issuer required to file an annual report under subsection (a) shall disclose in that report—(A)an identification of—(i)the risks in the issuer’s sourcing of goods, labor, services, and other supply chain related matters, including—(I)risks of dependency upon sole sourcing arrangements or sourcing concentrated in one geographic locality;(II)shipping risks; and(III)risks arising from natural disasters, pandemics, extreme weather, armed conflicts, refugee and related disruptions, trade conflicts or disruptions, and labor wage, safety, and health care practices; and(ii)the impacts any risk or disruption identified in clause (i) would have on the issuer’s workforce, suppliers, and customers;(B)the issuer’s business continuity or other contingency plans that will be implemented in the case of a supply chain disruption in order to mitigate such risks and impacts; and(C)all other material information.(2)UpdatesDisclosures required under this subsection shall be updated when there are material changes..